DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 17-20 in the reply filed on 10/20/2021 is acknowledged.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-strength,” “high-toughness” and “controllably degradable” in claims 1-5 and 17-20 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill 
Additionally, regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, instant claim 18 recites the limitation “wherein the nickel- containing, high-strength and high-toughness, controllably degradable magnesium alloy material comprises an as-cast magnesium alloy, an as-extruded magnesium alloy and an aged magnesium alloy.” This limitation is indefinite because the alloy cannot simultaneously be an as-cast magnesium alloy, an as-extruded magnesium alloy and an aged magnesium alloy.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN104328320A to Luo et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1- 5, Luo discloses a magnesium alloy material with a composition overlapping that of the instantly claimed composition ranges as well as numerous specific examples that fall within the instantly claimed composition ranges, such as example 3, as follows (Luo, abstract, para [0010-0017], Examples, para [0027-0080], Example 3, para [0045-0053])


Claimed wt%
Luo wt%
Luo example 3
Overlaps/Lies within?
Ni
0.3~8.5 (broad)
0.5~8.0 (narrow)
3.0-4.5
3.0
Yes
RE
(Gd, Y, Er, Dy, Ce, Sc)
0.5~28 (broad)
1.5~20 (narrow)
Y: 4.0-5.0
Y: 5.0
Yes
Mg
Balance
Balance
Balance
Yes
Me
(Fe, Cu, Mn)
0.03~10
Zr: 0.01-0.1
Fe, Cu, Si, Al: ≤0.04 individually, ≤0.10 total
Zr: 0.01
Al: 0.02
Si: 0.02
Cu: 0.02
Fe: 0.03
Yes
Impurities
≤0.2
≤0.2
0.12
Yes


Regarding the limitations “Mg, Ni and RE mainly form an Mg12RENi-type long-period stacking ordered phase, an Mg2Ni phase and an MgxREy phase; a volume fraction of the Mg12RENi-type long-period stacking ordered phase is 3~70%, a volume fraction of the Mg2Ni phase is 0.5~10%, a volume fraction of the MgxREy phase is 0.5~22%, and a value range of x:y is 3:1~12:1,” Luo discloses that the alloy of Luo forms at least a Mg12RENi-type long-period stacking ordered phase and a Mg2Ni phase (Luo, para [0017]).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
Regarding the instantly claimed limitations of “high-strength,” “high-toughness” and “controllably degradable,” these limitations are indefinite as set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Luo would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Luo has the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 17-20, Luo discloses that the alloy is cast, extruded and then allowed to rest at room temperature (Luo, example 3, para [0045-0053]).  The product of Luo after casting is an as-cast intermediate product.  The product of Luo after extrusion is an as-extruded intermediate product.  The product of Luo after allowing to rest at room temperature is a naturally aged product.  Regarding the instantly claimed volume fraction of each phase, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738